Title: To Alexander Hamilton from William S. Smith, 20 February 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Feby. 20th. 1800
          
          I have the Honor of your Letter of the 18th. on the Subject of wood, enclosing a copy of your Letter to Mr. Dayton—I took the liberty of addressing two Letters to you on this question, between the 8th. & 12th. of January, if my recollection does not fail me, my last letter being unanswered, and the necessities of the troops urgent, flattering myself with your approbation, I required Mr. Dayton, to advertise for proposals for the delivery of wood—on the evening of the 18th. inst. he communicated to me those proposals, to which I answered. Sir—Having examined the different propositions relative to the delivery of wood, at this Cantoonment—which can no longer be dispensed with, I am of opinion that, that of Osborn, and Dr. Randolph ought to be closed with, the Contract with Osborn, may extend specifially to two Hundred Cord, & optional to five—the Contract with Dr. Randall not exceeding one Hundred, to be taken as he receives it, between this and the first of April can be stopped at pleasure, without incommoding him from the enquiries I have made—I do not believe, that in the present situation of things, and the dispositions of the people, it can be got for a less price, which as we cannot controul—we must of course conform to—The pressure of the case, forced me to proceed, you will excuse me for so doing, I am happy to find the Contract I have sanctioned does not exceed the opinion you have formed, with respect to the quantum sufficit, you may rest assured that the allowance granted by the public, shall not be exceeded, with my knowledge—the Brigade Qr. Master is pointedly instructed on that subject, at the same time, I must take the liberty of differing with you in opinion “that the regulations are quite liberal”—The officer commanding the Camp Guard in the morning report of this date, say’s “the wood allowed is not sufficient”—the regulations mention the supplies to a barack Guard, I conform to the letter of the regulations, but we have two subaltern Guards of 21 rank & file with a due proportion of non Commissioned officers for patrols &c. &c. each Regt. mounts a Sergt. Corpl. & 12 privates, as a Quarter Guard—independent of each other, what line of conduct shall I pursue, with respect to these five Guards, so as to keep within the limits the secretary of war contemplated when he Used the term—Barrack Guard? Mr. Dayton being at Elizabeth-Town, I have it not in my power to present you with a Copy of the Contract, I must of course refer you to his answer, which I doubt not will clearly state to you, what has been done, your directions to him on the subject, will of course be attended to, and I flatter myself, there can be no doubt entertained of my perfect disposition to conform to your wishes, or promptitude in the execution of orders addressed to me.
          I have the Honor to be with great Respect Sir—Your most Obedt Humble Servt.
          
            W. S. Smith
            Lt. Colo. of ye. 12th.
          
        